Kavanagh, J.
Appeal from a judgment of the County Court of Broome County (Cawley Jr., J), rendered May 28, 2008, convict*1212ing defendant upon his plea of guilty of the crime of criminal sale of a controlled substance in the third degree.
Defendant pleaded guilty to criminal sale of a controlled substance in the third degree and, pursuant to the terms of a plea agreement, was sentenced to a prison term of six years with three years of postrelease supervision. Defendant further requested that County Court order his enrollment in the comprehensive alcohol and substance abuse treatment program (see Penal Law § 60.04 [6]). County Court declined to do so and defendant appeals.
We affirm. As defendant was convicted of a controlled substance offense, County Court was permitted to order defendant’s enrollment in the comprehensive alcohol and substance abuse treatment program as a matter of discretion (see Penal Law § 60.04 [6]; see e.g. People v Wade, 51 AD3d 601, 601 [2008], lv denied 11 NY3d 742 [2008]; People v Edell, 45 AD3d 461, 461 [2007], lv denied 9 NY3d 1033 [2008]). Under the circumstances of this case, and particularly noting defendant’s violent criminal history, County Court did not abuse its discretion in declining to do so (see People v Edell, 45 AD3d at 461; see also People v Harris, 53 AD3d 1116, 1116 [2008]).
Cardona, P.J., Mercure, Stein and McCarthy, JJ., concur. Ordered that the judgment is affirmed.